Citation Nr: 1224577	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  04-40 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral trochanteric bursitis, to include as secondary to the service-connected left and right proximal femur stress fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2003 rating decision in which the RO, inter alia, declined to reopen a claim for service connection for pelvic pain and abductor tendonitis of the skeletal system.  In June 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2004. 

In February 2008, the Veteran and her son testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In April 2008, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a May 2010 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration. 

In April 2011, the Board found that new and material evidence had been received to reopen the claim for service connection for a hip disability, previously characterized as pelvic pain and abductor tendonitis of the skeletal system.  The Board then remanded the underlying claim for service connection, on the merits, to the RO, via the AMC, for additional development of the evidence.  

After accomplishing some of the action requested in the Board's April 2011 remand, the AMC continued to deny the claim (as reflected in an April 2012 SSOC), and returned the matter to the Board for further appellate consideration.

Following the remand development, the Veteran's hip disability was definitively diagnosed as bilateral trochanteric bursitis.  Thus, the Board has recharacterized the issue as reflected on the title page.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on her part, is required.

As a final preliminary matter, the Board notes that in November 2011, the Veteran submitted a written statement claiming that fibromyalgia should also be considered service connected on a secondary basis.  She did not specify which service-connected disability she believes her fibromyalgia to be causally connected to, but she did indeed raise the claim.  It does not appear that this matter has been addressed by the RO.  As such this matter is not properly before the Board and is referred to the RO for appropriate action. 


REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter issue.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

The Board's April 2011 remand included instruction to obtain a VA examiner's opinion as to the etiology of the hip disability.  In particular, the examiner was instructed to clearly identify all current disability/ies of the hip(s), and to provide an opinion as to whether it is at least as likely as not that (1) the disability had its onset in or is otherwise medically related to service; or, if not, (2) the disability was caused or is aggravated (i.e. worsened beyond natural progression) by the Veteran's service-connected right and left bilateral proximal femur stress fracture residuals.

Pursuant to the remand, the Veteran underwent VA joints examination in August 2011.  As requested, the examiner physically examined the Veteran and reviewed the medical history, including x-ray reports.  The examiner confirmed that the appropriate diagnosis is bilateral trochanteric bursitis.  In this regard, the examination report is adequate.  However, the opinion as to medical nexus seemingly contains typographical error that makes it confusing, and also fails to address the Board's remand directives.  The examiner's opinion, in its entirety, is as follows:

Above mentioned condition of bilateral trochanteric bursitis is less likely than not related to service, aggravated by service or related to service connected condition of trochanteric bursitis, in terms of etiology or biomechanics.  Claim folder does not show evidence of any traumas in her hips, treatments, or any radiological evidence of any hips conditions during service or year thereafter.

By stating that the trochanteric bursitis is not related to trochanteric bursitis makes little to no sense, and fails to address the possibility of causation between the trochanteric bursitis and the actual service-connected disabilities of left and right proximal femur stress fracture residuals.  Also, by stating the basis for this negative opinion as a lack of evidence of treatment in service or within one year after service, the examiner seemingly only considered the claim on a direct and presumptive basis and failed to, as instructed, consider whether the service connected left and right femur disabilities caused or aggravated the hips.  Because the remand directives were not complied with as regards the nexus opinion, remand, consistent with Stegall, is warranted. 

As the medical evidence of record still does not fully resolve the claim on appeal, further medical opinion in connection with this claim would be helpful in resolving the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the RO should arrange for further claims file review by the August 2011 VA examiner to obtain a supplemental opinion, with supportive rationale, based upon consideration of the claims file.  In particular, the examiner should provide an opinion, with a thorough explanation, as to whether the Veteran's bilateral trochanteric bursitis was caused or aggravated by the service-connected right and/or left proximal femur stress fracture residuals.  The RO should arrange for the Veteran to undergo further orthopedic examination only if the August 2011 VA examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran.

If an examination is scheduled in connection with the claim for service connection for bilateral trochanteric bursitis, the Veteran is hereby notified that failure to report to any such scheduled examination, without good cause, shall result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining the additional medical opinion sought, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As regards VA records, the paper claims file and electronic file currently include outpatient treatment records from the VA Medical Center (VAMC) in San Juan, Puerto Rico, dated through March 21, 2012; more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA treatment and/or evaluation of the Veteran since March 21, 2012.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The Board also notes that in November 2011, the Veteran submitted a written statement indicating that she had stopped working and applied for disability compensation from the Social Security Administration (SSA).  The evidence of record, however, gives no indication regarding what disability(ies) the Veteran is receiving SSA disability benefits for, if any; as such, the records may contain information pertinent to the claims on appeal. 

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992). Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c)(2) (2011) with respect to requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the San Juan VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since March 21, 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If the records cannot be obtained, a formal finding of unavailability should be prepared and associated with the claims file, and the Veteran should be notified of his right to submit alternative evidence. 

2.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If the records cannot be obtained, a formal finding of unavailability should be prepared and associated with the claims file, and the Veteran should be notified of his right to submit alternative evidence.

3.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should obtain a supplemental opinion from the VA examiner that provided the August 2011 opinion on the etiology of the Veteran's hip disability.  The entire claims file, to include a complete copy of the REMAND, must again be made available to the physician, and the report should include discussion of the Veteran's documented medical history and assertions. 
The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the bilateral trochanteric bursitis was caused or is aggravated (i.e., worsened beyond natural progression) by the Veteran's service-connected right and left bilateral proximal femur stress fracture residuals. 

In rendering the requested opinion, the examiner should specifically consider and discuss any pertinent evidence of record, including all assertions by the Veteran related to her symptoms.  

If aggravation of the current bilateral hip disability by service-connected stress fracture residuals is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

If the August 2011 examiner is unavailable, or, if additional examination is deemed necessary, the RO should schedule the Veteran for an orthopedic examination, by an appropriate physician, at a VA medical facility, to obtain the requested opinion.  

The physician should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection.

If the Veteran fails, without good cause, to report to any examination scheduled in connection with the reopened claim, in adjudicating the claim,, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should consider the claim for service connection, on the merits, in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



